August 26, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    IN THE MATTER OF H.A.S., Appellant

NO. 14-14-00650-CV

                     ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on June 17, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, In the Matter of H.A.S.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.